Citation Nr: 1733256	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  He has verified service in the Republic of Vietnam and received the Combat Infantryman's Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The weight of the medical and other evidence of record is against a finding that the Veteran's service-connected PTSD disability has been manifested by more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks since the initial grant of service connection; occupational and social impairment with reduced reliability and productivity has not been demonstrated at any time.

2.  The Veteran's service-connected diabetes mellitus requires taking on oral hypoglycemic agent and maintaining a restricted diet, but does not require the use of insulin or the regulation of his activities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants.  Regarding the duty to notify, the RO sent a notification letter to the Veteran in June 2009.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations for PTSD in July 2009, March 2016, and December 2016.  He was afforded VA examinations for diabetes mellitus in June 2009, January 2015, and December 2016.  

As such, the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD Increased Rating Legal Criteria

The Veteran's service-connected PTSD has been rated under Diagnostic Code 9411.

Under the General Rating Formula, the criteria for a 30 percent rating are:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as; depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent rating are:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

PTSD Facts and Analysis

The Veteran filed for increase rating in February 2009.  See 2/13/2009 VA 21-4138 (requesting an increase for all service-connected disabilities).  Subsequently, VA afforded the Veteran a VA examination in July 2009.  At this examination, the Veteran reported symptoms included nightmares, insomnia, mood lability, anger, irritability, depressed mood, and hypervigilance.  He was not employed, but he did not contend that it was due to PTSD.  His marriage was stable (29 years) and he enjoyed good relationships with all family members.  He socialized regularly with several friends.  The examiner found his affect to be depressed, largely due to job loss and financial concerns.  He was well functioning with no inappropriate or aggressive behavior.  Social functioning appeared normal.  He was neatly dressed and groomed.  He had no memory loss or impairment.  There was no obsessive or ritualistic behavior that interfered with routine activities.  The PTSD symptoms required continuous medication and were severe enough to interfere with occupational and social functioning.  The examination stated that, regarding frequency and severity, most symptoms were mild and intermittent.  7/1/2009 VA Examination.

In his substantive appeal in August 2010, the Veteran stated that he did not think the rating decision took into account the human aspect of his disability.  People responded differently, but this did not eliminate the effects the conditions have on the individual and their family.  He said that there is not textbook evaluation that can be made.  8/31/2010 VA 9 Appeal to Board of Appeals.

In VA treatment records dated from February 2010 to November 2015, the Veteran endorsed PTSD symptoms of intrusive thoughts, avoidance, and hypervigilance.  He reported his mood as "up and down" and he sometimes verbally got upset with his family.  He also felt down due to financial concerns.  During that time he refilled his medication twice in 2010 and 2013 as he only took it when needed, which was about three to four times per month.  He was observed to be alert, oriented, fairly groomed, good hygiene, and well dressed.  He had no abnormal mannerisms, good eye contact, speech, and mood was good.  His judgment and insight was fair.  11/28/2016 Medical Treatment Record-Government Facility, at 14, 38, 51, 73, 85, 95.  For example, in September 2014, he endorsed occasional PTSD symptoms related to his military experience including intrusive thoughts, avoidance and hypervigilance; he denied death wishes, SI or HI. He was observed to be fairly groomed with good hygiene and well dressed.

The Veteran was afforded another VA examination in March 2016.  The Veteran reported living with his wife, son, and grandson.  Further, he said that everyone got along fine.  C&P Examination, at 3-4.  He reported employment as a dispatcher for a transport company.  Additionally, between 2010-2014 he worked at a department store part-time and at the state fair between 2010-2015 and planned to go back because it was fun and he became a supervisor in 2014.  Id.  He took his medication as needed, which did not happen that often.  Id.  The examiner evaluated him as having occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Id., at 1.  The Veteran reported he had found post-retirement employment, to include being continuous when he worked at a department store and sheriff's department, or more seasonal, to include yearly work at the State Fair of Texas where he has achieved supervisor status.  The examiner noted that the Veteran was very active and this significantly contributed to an improvement in his mood, social interactions, and overall activity level.  The examiner concluded that his PTSD was in partial remission and current PTSD related symptoms are mild.  It was added that the Veteran took medications "occasionally as needed."  Id. at12. 

At his July 2016 hearing, the Veteran's wife indicated that his symptoms had worsened and that he did not get along well with family anymore.  7/14/2016 Hearing Testimony, at 4.  She said that the Veteran fights and screams in his sleep and she was afraid he would attack her so she frequently left the bed.  Id.  The Veteran said he had distressing dreams occasionally.  Id. at 8.  His wife also indicated that he was forgetful and would leave doors unlocked and cooking appliances on at night.  Id., at 5 and 8.  He also stated that he avoided crowds.  Id. at 4.  He was not enrolled in regular or recurring treatment, but got treatment about every three months.  Id., at 6-7.  Both the Veteran and his wife said that he did not like to talk about his problems.  He further indicated that he did not give a full accounting of his symptoms and how they affect his life at his March 2016 VA examination.  Id., at 9-10.  During the hearing he was informed by his representative of the importance of revealing his symptoms and how they impacted his daily activities in order for the severity of his symptoms to be properly evaluated.  Id. at 10-11.

The Veteran was afforded another VA examination in December 2016.  The VA examiner diagnosed PTSD, mild, in partial remission.  The Veteran endorsed symptoms of occasional nightmares that he only knew he had because his wife informed him.  He was appropriately dressed and groomed with normal psychomotor behavior.  He had a euthymic mood and an affect full and appropriate to the mood.  His speech was normal in rate, tone, and volume.  There was no evidence of gross deficits in short or long-term memory.  The Veteran specifically answered that his memory was good.  This was evidenced by the responsibilities he maintained, including overseeing his grandson's busy schedule and competently supervising the parking facility at the state fair every year.  He and his wife had been raising their grandson for years with him taking most of the daily responsibilities since his wife still worked.  He described getting along well with them.  He did not work full time, but still worked as a parking lot supervisor during the state fair.  

The examiner noted that the Veteran did not claim the issues he brought up during the hearing.  The only symptom of PTSD that he endorsed was nightmares, which he only knew about due to his wife telling him.  There was no complaint or evidence of memory problems, isolating anger outbursts, cognitive faltering, or loss of interest in previously enjoyed activities.  He reported that he was bored and looking forward to finding ways to further extend his involvement in social and recreational activities.  This was in addition to helping to raise his teenaged grandson, attending his grandson's sporting events, cooking for the family, yardwork, attending church, working again as the seasonal parking supervisor for the state fair, and looking for other part-time work.  Additionally, his recent mental health notes supported this level of functioning.  In November 2015, he denied mood swings, anger problems, denied suicidal thoughts, and was assessed with having occasional PTSD symptoms, while only taking medication as needed.  The examiner evaluated him as having occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  12/28/2016, C&P Examination.

After considering all of the evidence of record, including that set forth above, the Board finds that the Veteran's disability picture with respect to his PTSD is most consistent with that of the 30 percent rating criteria and a higher disability rating is not warranted.

The Veteran's primary symptoms during the appeal period included nightmares, avoidance, hypervigilance, intrusive thoughts, and anger.  The examiners have found the disability to be in the mild to moderate range with findings of mild disability.

Regarding social and occupational impairment, the Board finds that the evidence shows that he has been able to maintain effective social and occupational relationships.  In this regard, the Veteran has succeeded in his seasonal employment by becoming a parking supervisor at a very busy state fair.  He has also maintained relationships with his family.  The Veteran indicated at the December 2016 VA examination that he was primarily responsible for his grandson's school and extracurricular activities.  

The Board acknowledges the Veteran's and his wife's testimony that his symptoms were worse than reported at the March 2016 VA examination.  He was counseled to give fuller answers so that his symptoms could be properly evaluated.  It appears that he was more forthcoming with his symptoms and his daily life at the subsequent December 2016 VA examination.  Nonetheless, his symptoms did not appear to affect his daily life as much as he indicated at his hearing.  The December 2016 VA examiner noted that the Veteran's only recent MH treatment notes support the above-described level of functioning.  This is consistent with the Board summary of his treatment records above.  Overall, the Board finds that the Veteran's PTSD symptomatology reflects a disability picture that is more nearly approximated by the current 30 percent evaluation.

At the hearing, the Veteran said that he avoids crowds.  His wife also reported that he forgot to lock doors and forgot to turn off cooking appliances.  However, the Board notes that other evidence of record contradicts this.  Indeed, the Veteran reported attending his grandson's sporting events and working seasonally as a parking supervisor at a state fair.  These activities show that he is regularly around crowds or other similar social or occupational situations.  He is also primarily responsible for his grandson's activities.  This, along with competently supervising a large parking enterprise is persuasive evidence that he does not have cognitive impairment or memory loss.  His wife also reported that he had daily nightmares.  However, at the very same hearing, the Veteran reported that they happened "once in a while."  Additionally, he reported occasional nightmares at his December 2016 VA examination.  The Board finds the reports of nightmares credible, but finds that this symptom is outweighed by other competent evidence of record, described above, showing only an occasional decrease in overall social and occupational functioning.  

In sum, when these factors are taken as a whole, the Board finds that the Veteran's level of impairment is more nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily.  That level of impairment warrants continuation of the 30 percent rating.  38 C.F.R. § 4.130, Code 9411.

Thus, the Board concludes that the weight of the evidence of record is against a rating higher than 30 percent for PTSD.  Moreover, as the preponderance of the evidence of record is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Diabetes Legal Criteria

The Veteran is presently service connected for diabetes with a 20 percent disability rating.  He asserts that a higher rating is warranted due to complications in his feet.

Under Diagnostic Code 7913, diabetes mellitus which is manageable by restricted diet only warrants a 10 percent rating.  A 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The United States Court of Appeals for Veterans Claims (Court) has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, DC 7913.

Diabetes Mellitus Facts and Analysis

For the period on appeal, the Veteran is currently rated at 20 percent for diabetes mellitus.

The Veteran was afforded a VA examination in June 2009.  He reported being on a restricted diet and he took a prescribed oral hypoglycemic agent for treatment.  Onychomycosis was noted as a skin complication associated with his diabetes mellitus.  This was described as toe nail fungus.  Additionally, there was no restriction of activities.  6/25/2009 VA Examination, at 1-2, 4-5.

The Veteran underwent another VA examination in March 2016.  He did not require regulations of his activities.  Regarding the frequency of care,  it was recorded that he visits his diabetic care provided for episodes of ketoacidosis and/or hypoglycemia less than 2 times per month.  It was noted that he had not renewed his medication.  However, no complications, including his onychomycosis were noted or evaluated.  3/16/2016 C& P Examination.

At his hearing in July 2016, the Veteran stated that his diabetes had worsened due to his foot problems.  7/14/2016 Hearing Testimony, at 13.  His feet were sometimes painful and swollen, which affected his weight bearing.  Id. at 14-15.  He used cream to treat his feet.  He also stated that he took pills as treatment for his diabetes.  Id. at 16.  He attributed the complications with his feet as the main issue for his increased rating claim.  Id. at 17.  He was on a restricted diet for his diabetes and his activities were not regulated.  Id. at 20.  

The Veteran was afforded another VA examination in December 2016.  He did not require regulation of his activities.  His treatment consisted of a restricted diet and a prescribed oral hypoglycemic agent.  The examiner noted that he was on the same medication regimen for treatment of diabetes mellitus for some time without developing complications.  There were no records of peripheral neuropathy or nephropathy.  An examination from September 2014 was negative for diabetic retinopathy.  The diabetes was noted to have no functional impact on his ability to work.  12/14/2016 C&P (Diabetes Mellitus).

The Board notes that Veteran is separately service-connected for onychomycosis of the bilateral feet that is due diabetes mellitus.

He had a VA examination in January 2015 to evaluate his onychomycosis.  His treatment consisted of topical medication.  He was observed to have abnormal nail growth deformity with yellow coloring.  There were no other pertinent complications or symptoms found.  There was no functional impact on the Veteran's ability to work.  1/16/20105 C&P Examination, at 7, 10-11.

The Veteran's onychomycosis was also evaluated in December 2016.  He reported a history of toe nail fungal infection.  The examination report reflects that less than 5 percent of total body affect was affected and no exposed area.  He used a topical cream for treatment.  The examiner noted that the disability was not associated with pain or swelling and did not interfere with walking.  The VA physician stated that it was asymptomatic.  12/14/2016 C&P Examination (DBQ Skin Diseases), 1, 3.  He was also examined for other possible foot problems secondary to diabetes mellitus.  He denied any history of diabetic neuropathy and orthopedic problems.  He also had no history of diabetic foot ulcers, infection, or foot surgery.  He also denied foot pain and swelling.  He also denied pain on ambulation or limitation of ambulation as a result of a foot condition.  Pulses and sensation were normal with no evidence of neuropathy or vascular disease.  He did not report flare-ups or functional impairment.  He was found not to have functional loss or limitation of motion.  The Veteran was found to have pes planus and hallux valgus bilaterally.  However, these conditions were not attributed to the diabetes mellitus.  12/14/2016 C&P (Foot Conditions), at 2, 5, 7.

The Board acknowledges that the Veteran reported symptoms of pain and swelling at his July 2016 hearing.  Nonetheless, at his three VA examinations in 2009, 2015, and 2016, he did not report these symptoms; neither were they observed upon physical examination.  In assessing all the lay and medical evidence, the Board finds the VA examinations, conducted by trained medical professionals, to outweigh the Veteran's lay statements.  

After a review of the medical and lay evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted for any portion of the rating period on appeal.  In this regard, the record demonstrates that the Veteran's diabetes mellitus requires oral medication and a restricted diet.  See June 2009 and December 2016 VA examination reports.  The competent medical evidence does not suggest that the appellant's diabetes mellitus requires insulin or regulation of activities.  

Therefore, a preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires insulin or regulation of activities and the criteria for a rating in excess of 20 percent are not met.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) is denied.

A rating in excess of 20 percent for service-connected diabetes mellitus, type II is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


